This opinion is subject to administrative correction before final disposition.




                                 Before
                      KING, STEPHENS, and GEIS,
                        Appellate Military Judges

                        _________________________

                          UNITED STATES
                              Appellee

                                     v.

                      Drake A. HURTADO
            Aviation Boatswain’s Mate (Aircraft Handling)
                 Airman Apprentice (E-2), U.S. Navy
                             Appellant

                             No. 201900191

                          Decided: 19 March 2020

    Appeal from the United States Navy-Marine Corps Trial Judiciary

                              Military Judge:
                              Ann K. Minami

 Sentence adjudged 6 May 2019 by a general court-martial convened at
 Naval Base Kitsap, Bremerton, Washington, consisting of a military
 judge sitting alone. Sentence in the Entry of Judgment: 6 May 2019,
 confinement for 12 months, reduction to pay grade E-1, and a bad-
 conduct discharge.

                             For Appellant:
                   Captain Valonne L. Ehrhardt, USMC

                               For Appellee:
                            Brian K. Keller, Esq.
              United States v. Hurtado, NMCCA No. 201900191


                          _________________________

       This opinion does not serve as binding precedent under
             NMCCA Rule of Appellate Procedure 30.2(a).

                          _________________________

PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the approved findings and sentence are cor-
rect in law and fact and that no error materially prejudicial to the appellant’s
substantial rights occurred. Articles 59 and 66, Uniform Code of Military Jus-
tice, 10 U.S.C. §§ 859, 866.
  The findings and sentence as approved by the convening authority are
AFFIRMED.


                                FOR THE COURT:




                                RODGER A. DREW, JR.
                                Clerk of Court




                                       2